 Case 8:10-cv-01375-JVS-FMO Document 51 Filed 10/09/20 Page 1 of 2 Page ID #:396

 1

 2

 3

 4

 5

 6

 7

 8
                   IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11

12

13   IN RE: TOYOTA MOTOR CORP.                  ) Case No. 8:10ML02151 JVS (FMOx)
     UNINTENDED ACCELERATION                    )
14   MARKETING SALES PRACTICES                  )
15
     AND PRODUCTS LIABILITY                     ) ORDER ON STIPULATION OF
     LITIGATION                                 ) DISMISSAL (FRCP Rule 41(a)(1)(A)(ii))
16                                              )
     This document relates to:                  )
17
                                                )
18   Lisa A. Labar v. Toyota Motor              )
     Corporation et al., SACV 8:10-cv-          )
19                                              )
     01375 JVS (FMOx)
20
            The Court, having read the Stipulation of Dismissal filed by all parties to have
21

22
     appeared in this action, and finding good cause,

23          IT IS HEREBY ORDERED that this action is dismissed in its entirety with
24
     prejudice as to all plaintiff's claims, actions and causes of action asserted against
25
     defendants. Each party is to bear its own costs and fees, including, but not limited to,
26

27   attorney's fees and expert fees. The Court shall retain jurisdiction over the action for 90

28
        22975269                           1
                    ORDER ON STIPULATION OF DISMISSAL (FRCP Rule 41(a)(1)(A)(ii))
 Case 8:10-cv-01375-JVS-FMO Document 51 Filed 10/09/20 Page 2 of 2 Page ID #:397

 1   days following the entry of this Order (unless extended) for the purposes of enforcing the
 2
     terms of the parties’ settlement agreement.
 3
            IT IS SO ORDERED.
 4

 5   DATED: October 09, 2020
 6

 7                                         Honorable James V. Selna

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        22975269                          2
                   ORDER ON STIPULATION OF DISMISSAL (FRCP Rule 41(a)(1)(A)(ii))
